Citation Nr: 1640905	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for hypertension (claimed as high blood pressure) as secondary to diabetes. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing before the Board by videoconference was scheduled for October 4, 2016.  In a September 2016 letter, the Veteran requested that the hearing be rescheduled and that it be held at the St. Louis, Missouri RO rather than the Chicago RO, as it was easier for him to travel to the St. Louis RO.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before the Board at the St. Louis RO, including by videoconference.  Provide proper notice of the hearing date, time, and location.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




